Exhibit 10.3

MODIFICATION NUMBER ONE

TO UNCONDITIONAL GUARANTY

AND REAFFIRMATION OF UNCONDITIONAL GUARANTY

THIS MODIFICATION NUMBER ONE TO UNCONDITIONAL GUARANTY AND REAFFIRMATION OF
UNCONDITIONAL GUARANTY (the “Agreement”), dated as of May 7, 2009, effective as
of April 29, 2009 (the “Effective Date”) between ASBURY AUTOMOTIVE GROUP, INC.,
a Delaware corporation (“Guarantor”), and WACHOVIA FINANCIAL SERVICES, INC., a
North Carolina corporation (together with its successors and assigns, “Lender”).

RECITALS

A. Guarantor has guaranteed (the “Guaranty”) to Lender the payment and
performance of all obligations of Asbury Atlanta Jaguar, L.L.C., Asbury Atlanta
LEX L.L.C., CN Motors, Ltd., C&O Properties, Ltd., CFP Motors, Ltd., Avenues
Motors, Ltd., AF Motors, L.L.C., ALM Motors, L.L.C., Asbury-Deland Imports,
L.L.C., Coggin Chevrolet L.L.C., Coggin Cars L.L.C., CH Motors, Ltd., HFP Motors
L.L.C., Crown GPG L.L.C., Crown CHV L.L.C., Crown GHO L.L.C., Crown GDO L.L.C.,
Crown RIB L.L.C., Crown Motorcar Company L.L.C., Asbury Automotive Atlanta
L.L.C., McDavid Irving-Hon, L.L.C., McDavid Plano-Acra, L.L.C., McDavid
Austin-Acra, L.L.C., McDavid Houston-Hon, L.L.C., McDavid Houston-Niss, L.L.C.
and Asbury Automotive Texas Real Estate Holdings L.L.C. (each referred to herein
individually and collectively as “Borrower”) to Lender (collectively, the
“Credit Facility”), including any renewals or modifications of the Credit
Facility.

B. Lender and Borrower are negotiating a modification of the Credit Facility.

C. Borrower and Lender have agreed to modify the terms of the Credit Facility
and in connection therewith, the Guaranty is being modified and must be
reaffirmed.

In consideration of Lender’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

AGREEMENT

DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in that
certain Master Loan Agreement between Lender, Wachovia Bank, National
Association and Borrower, dated as of June 4, 2008, as modified from time to
time (the “Loan Agreement”).



--------------------------------------------------------------------------------

MODIFICATIONS.

1. Section 5.1 of the Guaranty is hereby deleted in its entirety and the
following new Section 5.1 is hereby substituted in lieu thereof:

“5.1 Debt Prior to Modified Covenant Triggering Event. Shall not create or
permit to exist any Debt, including any guaranties or other contingent
obligations. Notwithstanding anything set forth herein to the contrary:
(a) Guarantor may create or permit to exist (i) any Debt evidenced by the
Revolving Credit Facility or any refinancing, modification, renewal or amendment
of the Revolving Credit Facility, including any increases in the aggregate
principal amounts; (ii) a one time real estate term loan in an amount not to
exceed $12,000,000.00 for the purpose of acquiring real estate or for any
other purpose approved by Lender in its sole discretion, to be secured by real
estate which is not included in the Collateral and to mature no earlier than the
Term Loan Maturity Date, (iii) Debt existing as of March 31, 2009 which is set
forth on Exhibit 5.1 hereof and all renewals and extensions thereof on
substantially the same terms and conditions; and (iv) Floor Plan Debt; provided,
however, that nothing contained in this Section 5.1 shall be deemed to modify
Section 5.15 of the Loan Agreement; and (b) upon the occurrence of a Modified
Covenant Triggering Event (as hereinafter defined), this Section 5.1 shall be
null and void and of no further force and effect.”

2. The Loan Agreement is hereby amended by adding the following new Section 5.7
thereto:

“5.7 Debt Upon Occurrence of Modified Covenant Triggering Event. Shall not, at
any time following the occurrence of a Modified Covenant Triggering Event,
create or permit to exist any Debt, including any guaranties or other contingent
obligations, that is secured by the Property (other than the Guaranteed
Obligations) or is otherwise not permitted under the Revolving Credit Facility.
Notwithstanding anything set forth herein to the contrary, Guarantor may create
or permit to exist (a) any Debt evidenced by the Revolving Credit Facility or
any refinancing, modification, renewal or amendment of the Revolving Credit
Facility, including any increases in the aggregate principal amounts, and
(b) any other Debt permitted under the Revolving Credit Facility or any
refinancing, modification, renewal or amendment thereof; provided, however, that
nothing contained in this Section 5.7 shall be deemed to modify Section 5.15 of
the Loan Agreement.”

3. Section 6.3 of the Guaranty is hereby deleted in its entirety and the
following new Section 6.3 is hereby substituted in lieu thereof:

“6.3 Total Leverage Ratio. Guarantor shall not, at any time following the
occurrence of a Modified Covenant Triggering Event, permit its Total Leverage
Ratio to be greater than 5.00 to 1.00. ‘Total Leverage Ratio’ means, as of any
date of determination, for Guarantor, the ratio on such date of (a) Adjusted
Total Debt to (b) Consolidated Pro Forma EBITDA.”

 

Page 2



--------------------------------------------------------------------------------

4. Section 6.6 “Definitions” of the Guaranty is hereby amended as follows:

(a) The definition of “EBITDA” is hereby deleted in its entirety and the
following new definition of “EBITDA” is hereby substituted in lieu thereof:

“‘EBITDA’ means, for any Person, for any period, Net Income for such period,
plus (a) the following to the extent deducted in the determination of Net Income
and without duplication with items included in the adjustments under GAAP to Net
Income in the determination of net income: (i) provisions for income taxes,
(ii) non-floorplan interest expense, and (iii) non-cash income or charges,
including depreciation and amortization expense and minus (b) to the extent
included in the determination of Net Income, all gains or losses on repurchases
of long-term debt.”

(b) The definition of “Fixed Charges” is hereby deleted in its entirety and the
following new definition of “Fixed Charges” is hereby substituted in lieu
thereof:

“‘Fixed Charges’ means, for any period of determination, the sum of
(a) non-floorplan interest expense (but excluding all non-cash interest
expense), (b) scheduled amortization of the principal portion of all funded
Debt, (c) lease expenses, and (d) the cash portion of income taxes (but
excluding income taxes associated with the gains on repurchases of long-term
debt), in each case, for Guarantor and its Subsidiaries, determined on a
consolidated basis.”

5. The Guaranty is hereby amended by adding the following new Section 14
thereto:

“14. Occurrence of Modified Covenant Triggering Event. Guarantor shall have the
option, at any time after April 30, 2010, to request, in writing, that the
covenants contained in Section 5.7 and Section 6.3 hereof commence and be deemed
effective as of a date after April 30, 2010. Guarantor shall exercise such
option, if at all, by written notice to Lender and Lender shall acknowledge such
election by written notice to Guarantor within thirty (30) days of the date of
Guarantor’s notice. If Lender fails to acknowledge, in writing, Guarantor’s
exercise of the option contained in this Section 14 within such thirty (30) day
period, Lender shall be deemed to have acknowledged such election as of the last
day of said thirty (30) day period. For purposes of this Guaranty, a ‘Modified
Covenant Triggering Event’ shall be deemed to have occurred as of the date set
forth in Guarantor’s election notice or, if no such date is set forth in such
notice, then on the last day of the month following the date Lender acknowledges
or is deemed to have acknowledged Guarantor’s election of its option.”

REAFFIRMATION. The Guarantor hereby reaffirms all of the Guarantor’s
liabilities, obligations, duties and responsibilities under and pursuant to the
Guaranty, and said Guaranty shall continue in full force and effect as modified
hereby, shall continue to guaranty the full, prompt and unconditional payment of
the principal, interest and any other amounts to be paid by the Borrower and the
full, prompt and unconditional performance of all of the covenants, agreements
and obligations of the Borrower under the Loan Documents, as modified. Lender
and Borrower are negotiating a modification of the Guaranteed Obligations (as
defined in the Guaranty). Guarantor hereby reaffirms, by executing this
Modification and Reaffirmation of Guaranty, (i) that following modification of
the Guaranteed Obligations as may be agreed by Borrower and Lender, the Guaranty
remains in full force and effect, including with respect to the amended
Guaranteed Obligations; and (ii) that Guarantor’s reaffirmation will not be
required as to further amendments to the Guaranteed Obligations as a result of
this reaffirmation having been obtained.

 

Page 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS AND REPRESENTATIONS. Guarantor acknowledges and represents that
the Guaranty and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no Event of Default under the Loan Documents
has occurred, all representations and warranties contained in the Loan Documents
are true and correct as of the Effective Date, all necessary action to authorize
the execution and delivery of this Agreement has been taken; and this Agreement
is a modification of an existing obligation and is not a novation.

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Guaranty, shall control. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN
ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT
OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE
IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

Page 4



--------------------------------------------------------------------------------

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, or claims arising from documents executed in the
future, but shall specifically exclude claims brought as or converted to class
actions. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements. Special Rules. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (a) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (b) all rights of self-help including peaceful occupation of real property
and collection of rents, set-off, and peaceful possession of personal property;
(c) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (d) when applicable, a judgment by
confession of judgment. Any claim or controversy with regard to any party’s
entitlement to such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.

[Signatures on following page]

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number One
to Unconditional Guaranty to be duly executed under seal as of the day and year
first above written.

 

ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation By:  

/s/ Craig T. Monaghan

  Craig Monaghan, its Senior Vice President and Chief Financial Officer Accepted
in Winston-Salem, North Carolina: WACHOVIA FINANCIAL SERVICES, INC. By:  

/s/ Kevin Nunley

  Kevin Nunley, Vice President

 

Page 6



--------------------------------------------------------------------------------

State of Georgia

County of Gwinnet

Corporate Acknowledgment

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Craig Monaghan, to me personally well known, who stated that he
is the Senior Vice President and Chief Financial Officer of Asbury Automotive
Group, Inc., a Delaware corporation, and is duly authorized in that capacity to
execute the foregoing instrument for and in the name and behalf of said
Corporation, and further stated and acknowledged that he had so signed, executed
and delivered the foregoing instrument for the consideration, uses and purposes
therein mentioned and set forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, this 7th
day of May, 2009.

 

Janet Maxwell

(Printed Name of Notary)

 

My commission expires: April 4, 2010

 

(SEAL)

 

Page 7



--------------------------------------------------------------------------------

State of NC

County of Forsyth

Acknowledgment

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Kevin Nunley, to me personally well known, who stated that he
is Vice President of Wachovia Financial Services, Inc., a North Carolina
corporation, and is duly authorized in that capacity to execute the foregoing
instrument for and in the name and behalf of said corporation, and further
stated and acknowledged that he had so signed, executed and delivered the
foregoing instrument on behalf of the corporation for the consideration, uses
and purposes therein mentioned and set forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, this 7th
day of May, 2009.

 

Capria B. Whitlock

(Printed Name of Notary)

 

My commission expires: 11-5-2013

 

(SEAL)

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT 5.1

DEBT EXISTING AS OF MARCH 31, 2009

LONG-TERM DEBT

Long-term debt consists of the following:

 

     As of        March 31,
2009     December 31,
2008        (In millions)  

8% Senior Subordinated Notes due 2014 ($179.4 million face value, net of hedging
activity of $5.3 million and $5.6 million, respectively)

   $ 174.1     $ 173.8  

7.625% Senior Subordinated Notes due 2017

     143.2       143.2  

3% Senior Subordinated Convertible Notes Due 2012 ($62.0 million face value, net
of discounts of $6.9 million and $7.4 million, respectively)

     55.1       54.6  

Mortgage notes payable bearing interest at fixed and variable rates

     176.3       177.5  

Revolving credit facility

     —         50.0  

Other

     0.5       0.6                         549.2       599.7  

Less: current portion

     (8.7 )     (58.8 )                 

Long-term debt

   $ 540.5     $ 540.9                   